Citation Nr: 1210381	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  06-37 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  


INTRODUCTION

The Veteran had active service from March 1967 to March 1970.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.                 

In June 2009, while sitting at the RO, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims folder.  

In August 2009, the Board remanded this case for development of the evidence.  In April 2011, the Board directed that additional development be undertaken.  This has been completed and will be discussed below.


FINDINGS OF FACT

1.  In August 2005, audiological testing revealed an average 61 decibel puretone threshold, with a speech recognition score of 72 percent, in the right ear (level V); and an average 54 decibel puretone threshold, with a speech recognition score of 96 percent, in the left ear (level I). 

2.  In November 2006, audiological testing revealed an average 61 decibel puretone threshold, with a speech recognition score of 92 percent, in the right ear (level II); and an average 55 decibel puretone threshold, with a speech recognition score of 100 percent, in the left ear (level I).

3.  In May 2008, audiological testing revealed an average 63 decibel puretone threshold, with a speech recognition score of 84 percent, in the right ear (level III); and an average 56 decibel puretone threshold, with a speech recognition score of 84 percent, in the left ear (level II).

4.  In November 2009, audiological testing revealed an average 65 decibel puretone threshold, with a speech recognition score of 84 percent, in the right ear (level III); and an average 61 decibel puretone threshold, with a speech recognition score of 84 percent, in the left ear (level IV under Table VIa).  

5.  In October 2011, audiological testing revealed an average 68 decibel puretone threshold, with a speech recognition score of 76 percent, in the right ear (level IV); and an average 62 decibel puretone threshold, with a speech recognition score of 84 percent, in the left ear (level III).


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.85-4.87, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the veteran with the claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA. 




Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 2005, August 2006, and May 2011 letters sent to the Veteran by the RO adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in June 2005, August 2006, and May 2011 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the August 2006 letter informed him about how VA determines effective dates and disability ratings, as required by Dingess.       

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  Written notice was provided in June 2005, prior to the appealed from rating decision, along with the subsequent notice provided in August 2006 and May 2011, after the decision that is the subject of this appeal.  With respect to any timing deficiency, the Board notes that the case was subsequently readjudicated in a November 2011 supplemental statement of the case (SSOC) and, as such, the Veteran has not been prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

The Board observes that the Court had previously held that, with respect to claims for an increased rating, a detailed notice, tailored to the specific aspects of each claim, must be provided under 38 U.S.C.A. § 5103(a).  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) reversed that decision, holding that what is required is generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009); Dingess, 19 Vet. App. at 473. The Board finds that the June 2005, August 2006, and May 2011 letters substantially satisfy the current notification requirements for the claim for an increased rating for bilateral hearing loss.  As the Veteran has not indicated any prejudice caused by a content error and no such error is apparent, the Board finds no basis for finding prejudice against the Veteran's appeal of the issue adjudicated in this decision.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (regarding the rule of prejudicial error).


The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA.        

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the Veteran received VA examinations in August 2005, November 2006, May 2008, November 2009, and October 2011, which were thorough in nature and adequate for the purposes of deciding this claim.  The aforementioned VA examinations revealed findings that are adequate for rating the Veteran's defective hearing.  Thus, the Board finds that the medical evidence of record is sufficient to resolve this appeal; VA has no further duty to provide an examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327.  

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, 4 Vet. App. at 384.





II.  Factual Background

In a July 1970 rating action, the RO granted the Veteran's initial claim for service connection for bilateral hearing loss.  At that time, the RO assigned a noncompensable disability rating under Diagnostic Code 6297, effective from March 30, 1970, for the Veteran's service-connected bilateral hearing loss.

By a July 1977 rating action, the RO increased the disability rating for the Veteran's service-connected bilateral hearing loss from noncompensable to 10 percent disabling under Diagnostic Code 6205, effective from April 21, 1977.    

In April 2005, the Veteran requested that his service-connected bilateral hearing loss be reevaluated for a higher rating.

A VA audiological examination was conducted in August 2005.  The audiological examination revealed that the Veteran had pure tone air conduction threshold levels in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz (Hz) as follows: 15, 35, 70, 70, and 70 decibels, respectively, with a pure tone average of 61 decibels.  In the left ear for the same frequencies, he had pure tone air conduction threshold levels of 20, 25, 65, 65, and 60 decibels, with a pure tone average of 54 decibels. Speech discrimination percentages were 72 percent in the right ear and 96 percent in the left ear.  The examiner interpreted the results as showing mild to moderate sensorineural hearing loss in the right ear, and moderate sensorineural hearing loss in the left ear.    

In November 2006, the Veteran underwent a VA audiological evaluation.  With respect to employment history, it was reported that the Veteran had worked as a mechanic.  However, in September 1992, he was injured and stopped working.  The audiological examination revealed that the Veteran had pure tone air conduction threshold levels in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz as follows: 15, 35, 70, 70, and 70 decibels, respectively, with a pure tone average of 61 decibels.  In the left ear for the same frequencies, he had pure tone air conduction threshold levels of 15, 25, 65, 70, and 60 decibels, with a pure tone average of 55 decibels.  Speech discrimination percentages were 92 percent in his right ear and 100 percent in his left ear.  The examiner interpreted the results as showing bilateral sensorineural hearing loss.

A VA audiological examination was conducted in May 2008.  The audiological examination revealed that the Veteran had pure tone air conduction threshold levels in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz as follows: 10, 35, 65, 70, and 80 decibels, respectively, with a pure tone average of 63 decibels.  In the left ear for the same frequencies, he had pure tone air conduction threshold levels of 10, 25, 65, 65, and 70 decibels, with a pure tone average of 56 decibels.  Speech discrimination percentages were 84 percent, bilaterally.  The examiner interpreted the results as showing bilateral sensorineural hearing loss.

In June 2009, while sitting at the RO, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  At that time, he stated that his hearing had worsened since his last VA audiological evaluation.  Thus, the Board remanded this case and directed the RO to afford the Veteran a new VA audiological evaluation, which was conducted in November 2009.  The audiological examination revealed that the Veteran had pure tone air conduction threshold levels in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz as follows: 15, 40, 70, 70, and 80 decibels, respectively, with a pure tone average of 65 decibels.  In the left ear for the same frequencies, he had pure tone air conduction threshold levels of 15, 30, 70, 70, and 75 decibels, with a pure tone average of 61 decibels.  Speech discrimination percentages were 84 percent, bilaterally.  

In a statement from the Veteran, dated in March 2010, he stated that even though he wore hearing aids, he still had trouble hearing in crowds. 

Pursuant to an April 2011 remand, a VA audiologist provided a statement in June 2011 which addressed the effects of the Veteran's bilateral hearing loss on his occupational functioning and daily activities.  In the statement, the VA audiologist indicated that the Veteran's employment, and social and daily activity functioning, should not be adversely affected by the disability that she was evaluating.      

In October 2011, the Veteran underwent a VA audiological evaluation.  The audiological examination revealed that the Veteran had pure tone air conduction threshold levels in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hz as follows: 20, 40, 75, 75, and 80 decibels, respectively, with a pure tone average of 68 decibels.  In the left ear for the same frequencies, he had pure tone air conduction threshold levels of 20, 35, 75, 70, and 70 decibels, with a pure tone average of 62 decibels.  Speech discrimination percentages were 76 percent in his right ear and 84 percent in his left ear.  The examiner indicated that a disability such as a hearing loss did not render an individual unemployable.  The examiner noted that gainful employment should be possible with state of the art amplification, assistive technology, and/or vocational rehabilitation, particularly within the confines of the Americans with Disabilities Act.


III. Analysis

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

For claims for increased rating which do not rise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When the issue involves a claim for an increased rating for hearing loss, the applicable rating will be determined by applying the numerical values listed in the audiometric examination report to the applicable rating tables.  38 C.F.R. § 4.85.  It should be emphasized that "assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Veteran's service-connected bilateral hearing loss is rated as 10 percent disabling under Diagnostic Code 6100.  He contends that his hearing loss constitutes a higher disability rating.

Evaluations of defective hearing range from noncompensable to 100 percent and are based on organic impairment of hearing acuity as demonstrated by the results of speech discrimination tests together with average hearing thresholds, with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes 11 auditory acuity levels, designated level I, for essentially normal acuity, through level XI for profound deafness.  See 38 C.F.R. § 4.85.

In accordance with 38 C.F.R. § 4.86, there is an alternative rating method which may be used when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2011).

Any disability which has been continuously rated at or above any evaluation of disability for 20 or more years for VA compensation purposes may not be reduced except upon a showing that such rating was based on fraud.  38 C.F.R. § 3.951(b) (2011).

In this case, the Veteran contends that his bilateral hearing loss is more disabling than currently evaluated.  He indicates that he has trouble hearing in crowds and also has trouble hearing the television.  In this regard, lay statements are considered to be competent evidence when describing symptoms of a disease or disability or an event.  However, as previously stated, the assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria.  See Lendenmann, 3 Vet. App. at 349.

Upon a review of the VA audiological evaluation reports, the Board notes that the audiological findings from the Veteran's August 2005 VA evaluation translate into Level V hearing loss for the right ear and Level I hearing loss for the left ear.  See 38 C.F.R. § 4.85.  Numeric designations V and I correspond to a noncompensable rating under Diagnostic Code 6100.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The audiological findings from the Veteran's November 2006 VA audiological evaluation translate into Level II hearing loss for the right ear and Level I hearing loss for the left ear.  See 38 C.F.R. § 4.85.  Numeric designations II and I correspond to a noncompensable rating under Diagnostic Code 6100.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The audiological findings from the Veteran's May 2008 VA audiological evaluation translate into Level III hearing loss for the right ear and Level II hearing loss for the left ear.  See 38 C.F.R. § 4.85.  Numeric designations III and II correspond to a noncompensable rating under Diagnostic Code 6100.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The audiological findings from the Veteran's October 2011 VA audiological evaluation translate into Level IV hearing loss for the right ear and Level III hearing loss for the left ear.  See 38 C.F.R. § 4.85.  Numeric designations IV and III correspond to a 10 percent rating under Diagnostic Code 6100.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Rating Schedule provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  However, the Veteran's test results from the aforementioned VA evaluations do not demonstrate either (1) a puretone threshold of 55 decibels or more in all four frequencies in any service- connected ear, or (2) a puretone threshold of 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, in any ear.  38 C.F.R. § 4.86.  Therefore, the Veteran is not entitled to consideration for exceptional patterns of hearing impairment for his August 2005, November 2006, May 2008, and October 2011 VA examinations.

Turning to the audiological findings from the Veteran's November 2009 VA audiological evaluation, the findings translate into Level III hearing loss for the right ear.  See 38 C.F.R. § 4.85.  In regard to the left ear, the Veteran is entitled to consideration under 38 C.F.R. § 4.86 for exceptional patters of hearing impairment because he had a pure tone threshold of 30 decibels at 1,000 Hertz, and 70 decibels at 2,000 Hertz.  Application of such results for the left ear to Table VIA results in a Level IV designation.  Numeric designations III and IV correspond to a 10 percent disability rating under Diagnostic Code 6100.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria.  See Lendenmann, 3 Vet. App. at 349. Thus, based on the above audiometric findings, a rating in excess of 10 percent for bilateral hearing loss is not warranted.  Id.; see also Lendenmann, 3 Vet. App. at 349.  The Board recognizes that some of the audiometric findings that were obtained over the course of the appeal correspond to a noncompensable rating.  However, given that the 10 percent rating for the Veteran's bilateral hearing loss has been in effect since March 30, 1970, over 20 years ago, the 10 percent rating is therefore protected.  See 38 U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951(b) (2011).  Accordingly, the Board finds that a rating in excess of 10 percent for bilateral hearing loss is not warranted.  See Lendenmann, supra.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since there is a preponderance of evidence against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV. Extraschedular Rating

Extraschedular ratings under 38 C.F.R. § 3.3 .21(b)(1) are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  The Board does not have the authority to assign, in the first instance, higher ratings on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).  When an extraschedular rating may be warranted, the Board must refer the case to designated VA officials.  Bagwell v. Brown, Vet. App. 377 (1996).

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  In the October 2011 VA examination report, the examiner noted that the functional impairment of the Veteran's hearing loss was that he could not hear certain words and could not hear if there was background noise.  The Veteran also had to use close captioning to watch television.    

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's hearing loss disability is inadequate.  The evidence does not present such an exceptional or unusual disability picture that available schedular evaluations are inadequate.  The evidence does not show functional impacts which affect the Veteran's life in an exceptional or unusual way.  There is no evidence of marked interference with employment or frequent periods of hospitalization due to hearing loss.  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for bilateral hearing loss is denied.




____________________________________________
V.L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


